Case 20-03240-dd            Doc 42      Filed 05/25/21 Entered 05/25/21 16:14:12                      Desc Main
                                        Document     Page 1 of 20



                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA


In re:

Sharon Kay Driggers,                                                    Case No. 20-03239-dd
                                                                        Chapter 13
                                    Debtor.


Susan Jacille Marks,                                                    Case No. 20-03240-dd
                                                                        Chapter 7
                                  Debtor.



                                                     ORDER

         This matter is before the Court on a motion filed by the United States trustee (“UST”) on

October 22, 2020.1 The motion seeks the Court’s review of the conduct of Richard Tallini

(“Tallini”), Sam Babbs, III (“Babbs”), and Babbs Law Firm, P.L. (“Babbs Law”), cancellation of

the retention agreements between the debtors and Babbs Law, return of all funds paid by the

debtors, and any other appropriate relief, including monetary sanctions (the “Motion”). Tallini,

Babbs, and Babbs Law filed an objection to the UST’s Motion on November 26, 2020. The

Court held a hearing on the Motion on April 21, 2021. Prior to the hearing, the parties submitted

a joint stipulation to numerous facts. At the hearing, the UST introduced a large number of

documents, which were admitted into evidence without objection. At the conclusion of the

hearing, the UST and Tallini advised the Court that the matter had been resolved as between

them. The UST, Babbs, and Babbs Law requested that the Court give them a period of time to




1
 The United States trustee filed a motion in each of the above-captioned cases. For purposes of this order, the Court
will address both motions together and will refer to the motion singularly. This order is filed in each case.

                                                         1
Case 20-03240-dd            Doc 42      Filed 05/25/21 Entered 05/25/21 16:14:12                      Desc Main
                                        Document     Page 2 of 20



attempt to resolve the matter; however, they were unable to reach a settlement. The Court now

issues this Order.

                                      BACKGROUND AND FACTS

          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

matter is a core proceeding. 28 U.S.C. § 157(b)(2)(A). Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409. The UST’s Motion regarding Tallini was settled, and Consent Orders

Resolving the Motion as to Tallini were entered in both the Driggers and Marks cases on May

14, 2021. The relief requested in the Motion regarding Babbs and Babbs Law is addressed

herein.

The Driggers Case

          On November 15, 2019, Ms. Driggers signed a retention agreement with Babbs Law.

See UST Ex. 4. Ms. Driggers then paid Babbs Law $3,700 on November 16, 2019. Joint

Statement at ¶ 13. On December 4, 2019, Tallini and Babbs Law entered into a Counsel

Agreement with one another. See UST Ex. 1. At the time Babbs Law entered into a retention

agreement with Ms. Driggers it did not have an attorney associated with it who was admitted to

practice before this Court.

          After retaining Babbs Law, Ms. Driggers spoke with several non-attorney representatives

of Babbs Law in connection with her bankruptcy case, often providing her with legal advice.2

On November 18, 2019, a non-attorney representative of Babbs Law told Ms. Driggers that her

husband’s income and expenses would have to be included in financial calculations in the

bankruptcy. See UST Ex. 17; Babbs Ex. A, p. 34. On December 2, 2019, a non-attorney


2
  It appears that some or all of these “non-attorney” representatives are actually employees of Themis Law, PLLC
(“Themis Law”). Babbs stated on the record at the hearing that Themis Law is a law firm in which he is a partner.
He also stated that while Themis Law does foreclosure defense, it also offers support services to other law firms,
including Babbs Law.

                                                         2
Case 20-03240-dd           Doc 42      Filed 05/25/21 Entered 05/25/21 16:14:12                    Desc Main
                                       Document     Page 3 of 20



representative of Babbs Law told Ms. Driggers that a bankruptcy filing would stop foreclosure.

See UST Ex. 17; Babbs Ex. A, p. 32. On January 15, 2020, a non-attorney representative of

Babbs Law told Ms. Driggers that her husband would be protected by the co-debtor stay. See

UST Ex. 17; Babbs Ex. A, p. 30. On February 4, 2020, a non-attorney representative of Babbs

Law told Ms. Driggers that the bankruptcy would remove the foreclosure status on her home

insurance. See UST Ex. 17; Babbs Ex. A, p. 15. On April 17, 2020, Ms. Driggers called with

questions about a notice she received in the pending foreclosure action against her property. A

non-attorney representative of Babbs Law told Ms. Driggers that due to COVID-19, the

foreclosure was on hold. See UST Ex. 17; Babbs Ex. A, p. 26.

        Ms. Driggers also spoke with non-attorney representatives of Babbs Law on other

occasions regarding the preparation of the documents required for her bankruptcy case and about

the status of filing her case. Ms. Driggers was often given conflicting information. Significant

delays in the commencing of her bankruptcy case occurred. On December 13, 2019, Kayla

Brooks, a non-attorney, told Ms. Driggers that Babbs Law had received everything it needed and

would begin preparing her bankruptcy petition. Joint Statement at ¶ 51. On December 18, 2019,

Georgia Myers, a non-attorney, told Ms. Driggers that her case should be filed the next week.

Joint Statement at ¶ 52. On December 26, 2019, Kayla Brooks told Ms. Driggers her full

petition was prepared and was being sent to in-house counsel3 to review. Joint Statement at ¶ 54.

On February 3, 2020, Georgia Myers told Ms. Driggers that her bankruptcy filing was provided

to local counsel and was in edit with the attorney. Joint Statement ¶ 56. On April 29, 2020,


3
  The only in-house counsel identified at the hearing was one Jeffrey Marc Sherman. He had been suspended from
the practice of law in Virginia several times and was ultimately disbarred on October 7, 2020. He may have been
licensed to practice law in Virginia, but not in South Carolina or before this court, at times relevant to the
bankruptcy cases at issue here.

                                                        3
Case 20-03240-dd            Doc 42      Filed 05/25/21 Entered 05/25/21 16:14:12                      Desc Main
                                        Document     Page 4 of 20



Kalyn Shoop, a non-attorney, told Ms. Driggers that Babbs Law received her bank statements

and the paralegals would start filing her petition. Joint Statement at ¶ 58. On May 5, 2020,

Gabriela Lopez, a non-attorney, told Ms. Driggers that paralegals were actively working on her

petition, and that once it had been finished it would be sent to in-house counsel. Joint Statement

at ¶ 59. On May 18, 2020, Destiny Moore, a non-attorney, told Ms. Driggers that while she was

almost ready to be assigned local counsel, her credit counseling certificate was expiring, and that

she needed to take the credit counseling course again.4 Joint Statement at ¶ 61. On May 27,

2020, Destiny Moore told Ms. Driggers that Babbs Law had reached out to local counsel and was

awaiting his response. Joint Statement at ¶ 62. On June 1, June 8, June 16, June 22, and June

30, 2020, Ms. Driggers informed Babbs Law that she had not heard from local counsel. Joint

Statement at ¶ 63. On June 30, 2020, Deondra Brown sent Ms. Driggers copies of the petition,

schedules, and statements to review and sign. Joint Statement at ¶ 65.5

         The only attorney who reviewed Ms. Driggers’ petition was Tallini. Joint Statement

at ¶ 55. Tallini first received a copy of Ms. Driggers’ petition, schedules, and statements from

Babbs Law on January 11, 2020. Joint Statement at ¶ 49. Tallini had questions and suggested

revisions to Ms. Driggers’ petition, schedules, and statement of financial affairs, but the non-

attorney personnel for Babbs Law were mostly unresponsive. Joint Statement at ¶ 50. A final




4
 Debtors must receive a credit counseling briefing in the 180 days before filing a petition. See 11 U.S.C. § 109(h).
5
 Ms. Driggers was instructed to return the signed documents to Babbs Law at 8801 Sudley Road #1189, Manassas,
VA 20108, which is the address for Synergy Law, LLC. Joint Statement at ¶¶ 66, 77. Other documents were also
sent to Ms. Driggers indicating that the representation was being handled by Synergy Law, LLC, which created
confusion for Ms. Driggers. Those documents were generated and sent to Ms. Driggers a second time by Babbs
Law. See UST Ex. 17; Babbs Ex. A, p. 8. Several courts, including the United States Bankruptcy Court for the
District of South Carolina have found Synergy Law, LLC in violation of the provisions of the bankruptcy code and
subject to sanctions. See In re Shippy, 605 B.R. 54 (Bankr. D.S.C. 2019); In re Weathers, 604 B.R. 13 (Bankr.
D.S.C. 2019); In re Bennett, No. 18-10346-CB, 2019 WL 4686327 (Bankr. D. Vt. Sept. 25, 2019).

                                                          4
Case 20-03240-dd         Doc 42    Filed 05/25/21 Entered 05/25/21 16:14:12                Desc Main
                                   Document     Page 5 of 20



version of the petition, schedules, and statements was sent to Tallini on June 30, 2020, the same

date they were sent to Ms. Driggers. Joint Statement at ¶ 64.

         Ms. Driggers did not speak to an attorney until her contact with Tallini. Joint

Statement at ¶ 37. Ms. Driggers spoke with Tallini for the first time on or about July 9, 2020,

according to an entry by a paraprofessional admitted as UST Exhibit 17 and Babbs Exhibit A, p.

18. Ms. Driggers’ chapter 13 case was filed on August 13, 2020.

         The documents filed in Ms. Driggers’ case evidence significant confusion regarding who

is representing the debtor. The Disclosure of Compensation filed with the petition in Ms.

Driggers’ case reflects that Babbs agreed to accept $2,245 for legal services, that Ms. Driggers

paid $2,245, and that Babbs was not sharing the fees with anyone who is not a member or

associate of his law firm. The Disclosure of Compensation contained the “/s/” signature and

email address of Babbs but lists Tallini’s name and address below the signature. Babbs Law is

not named on the Disclosure of Compensation. Joint Statement at ¶ 14. After the UST filed his

Motion, Babbs filed an amended Disclosure of Compensation on November 1, 2020 stating that

he agreed to accept $3,700 from Ms. Driggers, and that he had been paid $3,700 prior to the

filing of the statement. Joint Statement at ¶ 15.

         On part 7 of Ms. Driggers' petition, Babbs signed as the attorney for Ms. Driggers.

The firm name is shown as “Richard Tallini, Esq.” and Tallini’s address in Texas is listed as the

attorney’s address, but the email listed for the attorney is sam@babbslaw.com. Joint Statement

at ¶ 9. Babbs is not licensed to practice law in South Carolina and has not been admitted pro hac

vice in Ms. Driggers’ case. Joint Statement at ¶ 11. However, Babbs Law corresponded with

Ms. Driggers post-petition and documents in her bankruptcy case. See UST Ex. 17; Babbs Ex. A,

p. 36.

                                                    5
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12             Desc Main
                                   Document     Page 6 of 20



       On September 12, 2020, Tallini filed a certificate of service reflecting service of Ms.

Driggers’ chapter 13 plan; however, the mailing matrix attached to the certificate of service is for

a different case pending in the Middle District of Florida, in which Babbs is the attorney of

record. A corrected matrix was filed on September 15, 2020. See UST Exs. 10 and 11; Joint

Statement at ¶ 18.

The Marks Case

       Ms. Marks experienced many of the same problems that occurred in Ms. Driggers’ case.

On April 9, 2020, Ms. Marks signed a retention agreement with Babbs Law, which shows she

will pay $2,245 in legal fees. See UST Ex. 5. According to item 16 of the Statement of

Financial Affairs, Ms. Marks paid Babbs Law $2,195 prior to the signing of the retention

agreement, on February 10, 2020. Joint Statement at ¶ 21. On April 22, 2020, Ms. Marks

requested that Babbs Laws provide her with information on the local attorney assigned to her,

and Shirley Moya, a non-attorney representative of Babbs Law, told Ms. Marks she instead could

give creditors Babbs Law’s information and have them contact Babbs Law. Joint Statement at ¶

42. On June 10, 2020, Destiny Moore told Ms. Marks that her petition had been sent to in-house

counsel to review. Joint Statement at ¶ 44. On July 3, 2020, Deondra Brown, a non-attorney

representative of Babbs Law, sent Ms. Marks her petition to review and sign. Tallini was sent

Ms. Marks’ petition to review one minute before it was sent to Ms. Marks. Joint Statement at ¶¶

45 and 46. On August 4, 2020, Destiny Moore, in response to another inquiry about the identity

of local counsel, told Ms. Marks that she would find out. Joint Statement at ¶ 43.

       Ms. Marks’ petition for relief pursuant to chapter 7 of the United States Bankruptcy

Code was filed on August 13, 2020. Ms. Marks did not speak with an attorney until she spoke

with Tallini shortly prior to the petition date. Joint Statement at ¶¶ 38, 40. Tallini’s Disclosure



                                                  6
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12             Desc Main
                                   Document     Page 7 of 20



of Compensation filed in Ms. Marks’ case shows he was paid $440 by Babbs Law. See UST Ex.

7. Neither Babbs Law nor Babbs filed a Disclosure of Compensation in Ms. Marks’ case. Joint

Statement at ¶ 23.

The Business Model

       UST’s Exhibit 3 is an e-mail solicitation from Terrylle Blackstone to a local bankruptcy

attorney in the District of South Carolina. In the e-mail, Mr. Blackstone is soliciting local

counsel to assist Babbs Law in bankruptcy cases. It provides that “local counsel receives a

portion of what the client pays Babbs Law for the bankruptcy case, reflecting the (hopefully)

limited range of services that local counsel may be asked to perform.” It also states that Babbs

Law “is set-up to do most of the heavy lifting for the clients”, and that “Babbs [Law] will always

be primarily responsible for the client.” The solicitation e-mail also provides that “the fees paid

would be proportionate to the work done by the Babbs Firm and yours so neither firm runs afoul

of fee-splitting or sharing limits.” See UST Ex. 3. Mr. Blackstone’s email address on the

solicitation email is shown as

@babbslawbk.com. See UST Ex. 3. However, Terrylle Blackstone is actually employed by

Themis Law and was previously employed by Synergy Law. Joint Statement at ¶¶ 79 and 80.

       Tallini’s counsel agreement with Babbs Law is dated December 4, 2019. Tallini was

retained as local and co-counsel on a part-time independent contractor basis. Babbs Law is the

lead counsel. Tallini’s compensation is set forth on Schedule A of the agreement and states that

of counsel’s pre-petition fees are paid out at 22% of what is collected. See UST Ex. 1, pp. 1 and

6.

       The retention agreements signed by both Ms. Driggers and Ms. Marks are identical and

contain the following language:



                                                 7
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12             Desc Main
                                   Document     Page 8 of 20



           PLEASE NOTE: The Firm may use a part of the Flat Fee to pay for the
           services of an attorney to serve as co-counsel (or “local counsel”) in the
           jurisdiction where the Client’s case is to be filed. The payment to the Local
           Counsel will NOT increase the amount of the fee paid by the Client; it
           represents the amount of the fee passed on by the Client to the Firm which
           the Firm then passed on to the Local Counsel as compensation for services
           actually rendered by Local Counsel in service of the Client. No portion of
           the Flat Fee paid by the Client is being paid or shared except in proportion
           to the work being done by and through each of the Firm and the Local
           counsel; no “referral fee” or other monetary award, fee, stipend, or other
           form of payment is being paid or made by either the Firm or the Local
           Counsel or between them, except for a proportional division based on
           actual legal services and expenses incurred on behalf of the Client. By
           signing this Agreement, the Client expressly states that the Client consents
           to this arrangement as between the Firm and Local Counsel, and
           acknowledges that full disclosure of the establishment, existence and
           performance of this relationship has been made and given to the Client by
           the Firm as part of the process of retaining the Firm hereunder.

In these cases, the debtors were not provided with the identity or contact information for local

counsel at the time they entered into the retention agreements with Babbs Law. Additionally,

although the debtors were advised by the language in the retention agreements that Babbs Law

might in fact retain local counsel and share a portion of the fees paid by the debtors with local

counsel, the debtors were not informed how much local counsel would be paid.

                              ARGUMENTS OF THE PARTIES

       The UST asserts that Tallini, Babbs, and Babbs Law are debt relief agencies under the

bankruptcy code’s definition and are violating the requirements of 11 U.S.C. §§ 526 and 528.

The UST asserts that the disclosures of compensation made by Tallini, Babbs, and Babbs Law

are inadequate and that the fees paid to Babbs and/or Babbs Law are excessive under § 329.

Finally, the UST argues that the arrangement between Tallini, Babbs, and Babbs Law and the

actions of the paralegals in these cases without attorney supervision constitute the unauthorized

practice of law and that the Court should use its § 105 powers to fashion a remedy for this

improper conduct.


                                                 8
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12              Desc Main
                                   Document     Page 9 of 20



       Babbs and Babbs Law reply that the fee-sharing arrangement between Tallini, Babbs, and

Babbs Law is proper. They also assert that the division of labor between the attorneys Tallini

and Babbs is appropriate. Finally, they assert that Tallini is a contractor of Babbs Law Firm and

therefore does not need to have a separate retainer agreement with the debtor—it is proper for the

retainer agreement to be between Babbs Law and the debtor, who expressly consented to the

employment of local counsel.

                                           ANALYSIS

       I.      11 U.S.C. § 526

       11 U.S.C. § 101(12A) defines a “debt relief agency” as “any person who provides any

bankruptcy assistance to an assisted person in return for the payment of money or other valuable

consideration, or who is a bankruptcy petition preparer under section 110.” It also contains

certain exclusions, not applicable here. “Bankruptcy assistance” is defined as:

        any goods or services sold or otherwise provided to an assisted person with the
       express or implied purpose of providing information, advice, counsel, document
       preparation, or filing, or attendance at a creditors' meeting or appearing in a case or
       proceeding on behalf of another or providing legal representation with respect to a
       case or proceeding under this title.

11 U.S.C. § 101(4A). An “assisted person” is “any person whose debts consist primarily of

consumer debts and the value of whose nonexempt property is less than $204,425.” 11 U.S.C. §

101(3). It is undisputed that the debtors Driggers and Marks are assisted persons under this

definition, and the assistance provided to them by Tallini, Babbs, and Babbs Law was

bankruptcy assistance as defined in § 101(4A). Tallini, Babbs, and Babbs Law provided

bankruptcy assistance to assisted persons, were paid for their services, and as a result, meet the

definition of “debt relief agency” under § 101(12A). Joint Statement at ¶ 7. Tallini’s relationship

with Babbs Law, contract or otherwise, does not change this.



                                                 9
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12              Desc Main
                                  Document      Page 10 of 20



       11 U.S.C. § 526 provides:

       (a) A debt relief agency shall not--
       (1) fail to perform any service that such agency informed an assisted person or
       prospective assisted person it would provide in connection with a case or
       proceeding under this title;
       (2) make any statement, or counsel or advise any assisted person or prospective
       assisted person to make a statement in a document filed in a case or proceeding
       under this title, that is untrue or misleading, or that upon the exercise of reasonable
       care, should have been known by such agency to be untrue or misleading;
       (3) misrepresent to any assisted person or prospective assisted person, directly or
       indirectly, affirmatively or by material omission, with respect to--
       (A) the services that such agency will provide to such person; or
       (B) the benefits and risks that may result if such person becomes a debtor in a case
       under this title; or
       (4) advise an assisted person or prospective assisted person to incur more debt in
       contemplation of such person filing a case under this title or to pay an attorney or
       bankruptcy petition preparer a fee or charge for services performed as part of
       preparing for or representing a debtor in a case under this title.

Babbs and Babbs Law violated § 526(a)(2) and (3) by stating in the retention agreements with

the debtors that they would provide services to the debtors in connection with their bankruptcy

cases filed in South Carolina. Specifically, the agreements provided that the representation

included the following services, among others: “preparation of all the documents regularly

necessary to initiate and complete Chapter 7/13 bankruptcy case in accordance with the

applicable Bankruptcy Rules and Bankruptcy Code; . . . [and] our attendance with you, and our

participation in, a face-to-face meeting that is held in every bankruptcy case with the Chapter

7/13 trustee, and any follow-up work that may be required as a result of that meeting.” UST Ex.

4, pp. 2-3. The agreements provide that the services also include communications with creditors

and communication with the chapter 7/13 trustee regarding the administration of the case.

However, Babbs is not licensed to practice law in South Carolina. No lawyer with Babbs Law is

admitted to practice law in South Carolina or before this Court. Therefore, neither Babbs Law

nor Babbs may file documents on behalf of the debtors, attend the meeting of creditors on behalf



                                                 10
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12              Desc Main
                                  Document      Page 11 of 20



of the debtors, or appear in court on behalf of the debtors. The agreements also detail the

compensation to be paid to Babbs Law. While they contain a notice that Babbs Law may retain

local counsel and use a portion of the fees paid to Babbs Law to pay local counsel for their

services, they do not explain the anticipated division of services between Babbs Law and local

counsel, or the division of fees, and do not identify who local counsel will be. Thus, the

retention agreements violate § 526’s requirements.

       Section 526(c) provides the remedies for a violation of its requirements, stating:

       (c)(1) Any contract for bankruptcy assistance between a debt relief agency and an
       assisted person that does not comply with the material requirements of this
       section, section 527, or section 528 shall be void and may not be enforced by any
       Federal or State court or by any other person, other than such assisted person.
       (2) Any debt relief agency shall be liable to an assisted person in the amount of any
       fees or charges in connection with providing bankruptcy assistance to such person
       that such debt relief agency has received, for actual damages, and for reasonable
       attorneys' fees and costs if such agency is found, after notice and a hearing, to
       have—
       (A) intentionally or negligently failed to comply with any provision of this
       section, section 527, or section 528 with respect to a case or proceeding under this
       title for such assisted person;
       (B) provided bankruptcy assistance to an assisted person in a case or proceeding
       under this title that is dismissed or converted to a case under another chapter of this
       title because of such agency's intentional or negligent failure to file any required
       document including those specified in section 521; or
       (C) intentionally or negligently disregarded the material requirements of this title
       or the Federal Rules of Bankruptcy Procedure applicable to such agency.

       ...

       (5) Notwithstanding any other provision of Federal law and in addition to any other
       remedy provided under Federal or State law, if the court, on its own motion or on
       the motion of the United States trustee or the debtor, finds that a person
       intentionally violated this section, or engaged in a clear and consistent pattern or
       practice of violating this section, the court may—
       (A) enjoin the violation of such section; or
       (B) impose an appropriate civil penalty against such person.

Thus, it appears that the appropriate remedies for Babbs and Babbs Law’s violations of § 526

include cancellation of the retention agreements between Babbs Law and the debtors, return by


                                                 11
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12            Desc Main
                                  Document      Page 12 of 20



Babbs Law of all fees paid by the debtors to Babbs Law, including any fees paid by Babbs Law

to Tallini, and an injunction prohibiting Babbs Law from entering into any agreements for

representations of debtors in South Carolina, until further order of the Court.

       II.     11 U.S.C. § 528

       11 U.S.C. § 528 states, in relevant part:

       (a) A debt relief agency shall--
       (1) not later than 5 business days after the first date on which such agency provides
       any bankruptcy assistance services to an assisted person, but prior to such assisted
       person's petition under this title being filed, execute a written contract with such
       assisted person that explains clearly and conspicuously—
       (A) the services such agency will provide to such assisted person; and
       (B) the fees or charges for such services, and the terms of payment;
       (2) provide the assisted person with a copy of the fully executed and completed
       contract;
       (3) clearly and conspicuously disclose in any advertisement of bankruptcy
       assistance services or of the benefits of bankruptcy directed to the general public
       (whether in general media, seminars or specific mailings, telephonic or electronic
       messages, or otherwise) that the services or benefits are with respect to bankruptcy
       relief under this title; and
       (4) clearly and conspicuously use the following statement in such advertisement:
       “We are a debt relief agency. We help people file for bankruptcy relief under the
       Bankruptcy Code.” or a substantially similar statement.

Babbs Law’s retention agreements with the debtors contain a description of the services to be

provided and also set forth the amount of fees the debtors are to pay to Babbs Law for the

representation. However, with respect to the retention of local counsel, the agreement simply

states that Babbs Law may retain such counsel and may use a portion of the fees paid to it by the

debtor to pay local counsel. It does not indicate who local counsel is, what services local counsel

will provide, or how much local counsel will be paid.

       Judge Waites recently considered a similar arrangement between two attorneys in Defeo

v. Radius Global Solutions, LLC, Adv. Nos. 20-80090-JW and 21-80011-JW, C/A No. 20-

03738-JW (Mar. 25, 2021). In Defeo, the attorney who represented the debtor in his chapter 13



                                                   12
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12             Desc Main
                                  Document      Page 13 of 20



bankruptcy case filed a disclosure of compensation indicating that he was being paid $4,000.00

for all aspects of the bankruptcy case, including “Representation of the debtor in adversary

proceedings and other contested bankruptcy matters.” The disclosure also indicated that the

attorney had agreed not to share the compensation with anyone. However, the attorney

subsequently entered into separate representation agreements with the debtor regarding services

to be performed in two adversary proceedings. These subsequent agreements gave the attorney

permission to associate co-counsel and stated that the debtor “agrees to pay said co-counsel’s

applicable hourly rate for all co-counsel attorney time and also pay for any litigation costs that

said co-counsel incurs.” The attorney then entered into a co-counsel representation agreement

with another attorney, which indicated that the co-counsel would provide services in both

adversary proceedings. The other attorney had no separate agreement with the debtor.

       Judge Waites considered whether this arrangement between the attorney and co-counsel

satisfied the requirements of § 528. Judge Waites noted that the debtor was not a party to the co-

counsel agreement and that it was not clear whether the debtor was aware of the services and

fees to be charged by the co-counsel. Judge Waites stated that arrangements in which the co-

counsel only has a contractual relationship with the attorney retained by the debtor “appear to

circumvent the purpose and protections provided under § 528 by skirting the requirement for a

debt relief agency to obtain a written contract with the assisted person when providing

bankruptcy services to that person.” Id. at 9. Judge Waites also stated that the provision in the

attorney’s agreement with the debtor providing that the attorney could choose to retain co-

counsel to assist was not sufficient to waive the written agreement requirement under §

528(a)(1), because § 526(b) provides that no such waiver is enforceable. Judge Waites stated,

“Therefore, as a practical matter, a debt relief agency cannot contract out of the requirements



                                                 13
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12             Desc Main
                                  Document      Page 14 of 20



under §§ 526, 527, and 528 with the assisted person/debtor as the debt relief agency will remain

liable for any damages resulting from the noncompliance and/or have the contract voided

pursuant to the provisions of § 526(c).” Id. at 9-10.

       In this case, the agreements between Babbs Law and the debtors run afoul of the

requirements of § 528. As a result the Court finds the agreements void under § 526(c) and orders

the return of all fees paid by the debtors to Babbs Law.

       III.    11 U.S.C. § 329

       Section 329 provides:

       (a) Any attorney representing a debtor in a case under this title, or in connection
       with such a case, whether or not such attorney applies for compensation under this
       title, shall file with the court a statement of the compensation paid or agreed to be
       paid, if such payment or agreement was made after one year before the date of the
       filing of the petition, for services rendered or to be rendered in contemplation of
       or in connection with the case by such attorney, and the source of such
       compensation.
       (b) If such compensation exceeds the reasonable value of any such services, the
       court may cancel any such agreement, or order the return of any such payment, to
       the extent excessive, to--
       (1) the estate, if the property transferred--
       (A) would have been property of the estate; or
       (B) was to be paid by or on behalf of the debtor under a plan under chapter 11, 12,
       or 13 of this title; or
       (2) the entity that made such payment.

In the Driggers case, the original disclosure of compensation indicated that the attorney received

$2,245 in compensation for the case and contained the signature of Babbs. Amended disclosures

of compensation were filed on November 1, 2020 for both Babbs and Tallini. Babbs’ amended

disclosure states that he received $3,700.00 for services rendered. The disclosure indicates that

the services provided were legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor’s financial situation, and rendering advice to the debtor
          in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan
          which may be required;


                                                 14
Case 20-03240-dd        Doc 42    Filed 05/25/21 Entered 05/25/21 16:14:12               Desc Main
                                 Document      Page 15 of 20



       c. Representation of the debtor at the meeting of creditors and confirmation
          hearing, and any adjourned hearings thereof;
       d. [Other provisions as needed].

Tallini’s amended disclosure indicates that he received $814.00 for legal services and that the

funds were paid to him by Babbs Law. The description of the services provided is identical to

the statement of services listed in Babbs’ amended disclosure.

       In the Marks case, the disclosure of compensation filed with the debtor’s schedules at the

commencement of the case indicated that Mr. Tallini received $440.00 for services rendered in

the case and that the source of the compensation was Babbs Law. The statement of legal

services rendered is identical to the statement in the Driggers case. No disclosure of

compensation has been filed in the Marks case regarding compensation paid to Babbs or Babbs

Law.

       In the Driggers case, the original disclosure of compensation contained an incorrect

amount of compensation for Babbs and did not disclose that any funds were paid to Tallini. In

addition, the amended disclosures filed by both Babbs and Tallini in the Driggers case contain

identical descriptions of services performed. However, Babbs was unable to perform many of

these services as he is not admitted to practice in South Carolina. In the Marks case, Babbs

never filed a disclosure of compensation—the only disclosure was for Tallini, which indicated

that he received compensation from Babbs Law. All of the disclosures filed in both cases have a

box checked next to the statement, “I have not agreed to share the above-disclosed compensation

with any other person unless they are members and associates of my law firm.” The

compensation received by Tallini, Babbs, and Babbs Law in each of the debtors’ cases and the

statement of services are not adequately disclosed as required by § 329.




                                                15
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12            Desc Main
                                  Document      Page 16 of 20



       Additionally, the compensation received by Babbs and/or Babbs Law exceeds the

reasonable value of the services provided. As set forth above, in both the Driggers and Marks

cases, there were significant, unwarranted delays between the debtors’ retention of Babbs Law

and the filing of the bankruptcy cases. Both debtors corresponded with non-attorney employees

or representatives of Babbs Law numerous times, often inquiring as to when their cases would be

filed, before the filings were completed. Additionally, as discussed below, neither Babbs nor any

other attorney supervised the non-attorneys working on the debtors’ cases. To the extent Tallini

attempted to direct the non-attorneys, he was largely ignored. Ultimately, Babbs was unable to

provide the services identified in his disclosure of compensation filed in the Driggers case

because he is not licensed to practice law in South Carolina or before this Court. For these

reasons the agreements with the debtors and Babbs or Babbs Law are cancelled, and Babbs is

ordered to return all fees paid by the debtors to Babbs and/or Babbs Law, without reduction for

any funds paid by Babbs Law to Tallini.

       IV.     Unauthorized Practice of Law and 11 U.S.C. § 707

       As detailed above, in both of the debtors’ cases, the debtors repeatedly spoke with non-

attorney employees or representatives of Babbs Law in connection with the preparation of their

bankruptcy cases for filing. These non-attorneys prepared the documents necessary for filing the

debtors’ bankruptcy cases and also gave legal advice, at least in the Driggers case. For example,

in the Driggers case, the debtor was advised that the bankruptcy filing would stop a foreclosure

and was further advised that her husband would be protected by the 11 U.S.C. § 1301 co-debtor

stay. The work done by the non-attorneys was not supervised by Babbs, nor could it have been

as he is not admitted to practice law before this Court. In both cases, an attorney did not review

the petitions, schedules, and statements prior to the documents being sent to the debtors to sign.



                                                16
Case 20-03240-dd            Doc 42      Filed 05/25/21 Entered 05/25/21 16:14:12                    Desc Main
                                       Document      Page 17 of 20



In the Driggers case, the documents were sent to Tallini on the same day they were sent to the

debtor. In the Marks case, they were sent to Tallini one minute prior to being sent to the debtor.

Neither debtor spoke with an attorney before speaking to Tallini shortly prior to the filing of their

petitions. The in-house counsel likewise was not admitted to practice law in South Carolina nor

before this Court and perhaps was not admitted in any jurisdiction. The non-attorneys at Babbs

Law were performing the work of obtaining all information from the debtors, preparing their

petitions and schedules and statements, and corresponding with the debtors, without attorney

supervision. These actions constitute the unauthorized practice of law. See In re Weathers, 604

B.R. at 20-21 (“Advising a debtor regarding which documents to file with the court and/or the

completion of the bankruptcy petition, schedules and other pleadings constitutes the practice of

law.”); In re Ward, No. 20-03311-HB, 2021 WL 1940743, at *5 (Bankr. D.S.C. May 13, 2021)

(“It is well-established that the solicitation of financial information and preparation of

bankruptcy petitions and schedules constitutes rendering legal advice. Therefore, if performed

by a person not properly licensed, it may be considered the unauthorized practice of law.”).

Babbs and Babbs Law also engaged in the unauthorized practice of law by providing services to

the debtors in connection with their South Carolina bankruptcy cases, despite the fact that Babbs

is not licensed in South Carolina.6

        Finally Babbs’ and Babbs Law’s failure, through counsel admitted before this Court, to

supervise the solicitation of financial information from Ms. Marks and preparation of the petition

and schedules and statements and the failure to communicate with Ms. Marks regarding her




6
 Babbs recently entered into two Stipulated Consent Orders with the United States Trustee for Region 12 in a case
pending in the United States Bankruptcy Court for the Northern District of Iowa. In re Bastman, Case No. 20-
00439-C and is aware of the problems with this practice arrangement.

                                                        17
Case 20-03240-dd        Doc 42      Filed 05/25/21 Entered 05/25/21 16:14:12             Desc Main
                                   Document      Page 18 of 20



bankruptcy filing constitutes a violation of § 707(b). Section 707(b)(4) provides, in relevant

part:

        (C) The signature of an attorney on a petition, pleading, or written motion shall
        constitute a certification that the attorney has—
        (i) performed a reasonable investigation into the circumstances that gave rise to the
        petition, pleading, or written motion; and
        (ii) determined that the petition, pleading, or written motion—
        (I) is well grounded in fact; and
        (II) is warranted by existing law or a good faith argument for the extension,
        modification, or reversal of existing law and does not constitute an abuse under
        paragraph (1).
        (D) The signature of an attorney on the petition shall constitute a certification that
        the attorney has no knowledge after an inquiry that the information in the schedules
        filed with such petition is incorrect.

This Court has recently stated, “§ 707(b) requires an attorney to, pre-petition, review and make

an inquiry into the debtor’s financial affairs to ensure that the petition and schedules are accurate

and correct.” In re Prophet, C/A No. 20-03131-dd, p. 11 (Bankr. D.S.C. Mar. 29, 2021). The

Court cited an opinion from the United States Bankruptcy Court for the Eastern District of New

York, in which the court stated:

        Courts have found an attorney’s obligation to perform a reasonable investigation
        under §§ 707(b)(4)(C) and (D) to be equivalent to the duty under Bankruptcy Rule
        9011 to make a reasonable inquiry as to the circumstances giving rise to the
        bankruptcy petition and all the facts asserted therein.

        “A reasonable investigation by counsel and the accompanying certification are
        essential to the administration of the bankruptcy case because the court, the trustee,
        and creditors are dependent upon debtors and their counsel providing accurate and
        complete information in the petition and schedules ... The need for accurate and
        complete information is so critical that the failure to conduct a reasonable
        investigation or inquiry as to the information contained in the petition and schedules
        may subject the certifying attorney to not only attorneys' fees and costs, but also
        sanctions.”

        The duty of reasonable inquiry imposed upon an attorney by Rule 9011

        requires the attorney (1) to explain the requirement of full, complete, accurate, and
        honest disclosure of all information required of a debtor; (2) to ask probing and
        pertinent questions designed to elicit full, complete, accurate, and honest disclosure

                                                 18
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12               Desc Main
                                  Document      Page 19 of 20



       of all information required of a debtor; (3) to check debtor's responses in the petition
       and schedules to assure they are internally and externally consistent; (4) to demand
       of debtor full, complete, accurate, and honest disclosure of all information required
       before the attorney signs and files the petition; and (5) to seek relief from the court
       in the event that the attorney learns that he or she may have been misled by a debtor.

In re Beinhauer, 570 B.R. 128, 136 (Bankr. E.D.N.Y. 2017) (internal citations omitted).

Although Babbs Law, purporting to act as bankruptcy counsel, prepared the petition, schedules,

and statements and sent them to Ms. Marks and Tallini, the documents were prepared entirely by

paralegals, without attorney supervision. Thus, Babbs did not conduct the proper pre-petition

investigation required of an attorney representing a debtor in a bankruptcy case. This failure

constitutes a violation of § 707(b).

       Babbs’ violated § 707(b) and facilitated the unauthorized practice of law in connection

with the Marks case. The Court cancels the retention agreements with the debtors and orders the

return of all fees paid by the debtors to Babbs and/or Babbs Law. Further an injunction of

continued unauthorized practice of law is necessary and proper.

                                         CONCLUSION

       For the reasons set forth above, the retention agreements between Babbs or Babbs Law

and the debtors do not comply with the bankruptcy code and are therefore void and cancelled.

The compensation paid to Babbs and/or Babbs Law exceeds the reasonable value of the services

performed. All fees paid to Babbs and/or Babbs Law by the debtors, without reduction for fees

that Babbs Law paid to Tallini, must be returned by Babbs or Babbs Law to the debtors within

ten (10) days. Babbs and Babbs Law are enjoined from soliciting for filing or filing any

bankruptcy cases in the District of South Carolina, including cases in which Babbs or Babbs Law

has associated local counsel to perform services. The extension of the injunction to cases in

which local counsel, even if admitted to practice law in South Carolina or before this Court, is



                                                 19
Case 20-03240-dd        Doc 42     Filed 05/25/21 Entered 05/25/21 16:14:12            Desc Main
                                  Document      Page 20 of 20



proper given the abuses in these cases. This injunction shall remain in effect until proper

application by Babbs or Babbs Law, a hearing, and a showing that Babbs or a member of Babbs

Law is admitted to practice before this Court.

       AND IT IS SO ORDERED.

 FILED BY THE COURT
     05/25/2021




                                                      David R. Duncan
                                                      US Bankruptcy Judge
                                                      District of South Carolina


   Entered: 05/25/2021




                                                 20
